FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                   UNITED STATES COURT OF APPEALS                   March 7, 2017
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT
                                                                     Clerk of Court


 UNITED STATES OF AMERICA,

              Plaintiff - Appellant,

 v.                                                      No. 15-4190
                                            (D.C. No. 2:09-CR-00460-DS-BCW-4)
 NATHAN WHITNEY DRAGE,                                     D. Utah

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before BRISCOE, EBEL, and MURPHY, Circuit Judges.



I. Introduction

      A jury found defendant-appellee, Nathan Drage, guilty of three counts of

willful failure to file corporate tax returns and one count of conspiracy to impair

and impede the Internal Revenue Service. The district court acquitted Drage of

the conspiracy conviction, concluding the government’s evidence was not

sufficient to show Drage had an unlawful agreement with any coconspirator. The



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
district court also conditionally granted Drage’s motion for a new trial as to the

conspiracy count. See Fed. R. Crim. P. 29(d). The government appeals.

      Exercising jurisdiction pursuant to 18 U.S.C. § 3731, this court reverses

the district court’s rulings and remands the matter to the district court to reinstate

the guilty verdict.

II. Background

      Drage and three other individuals—Lester H. Mower, Eva Jeanette Mower, 1

and Adrian A. Wilson—were charged in a superseding indictment with, inter alia,

conspiracy to impede “the lawful government functions of the Internal Revenue

Service in the ascertainment, computation, assessment, and collection of . . .

federal income taxes.” See 18 U.S.C. § 371. The alleged objective of the

conspiracy was the concealment of income from the IRS. The charges arose from

a reverse merger 2 business in which Drage, Lester Mower, and Wilson were

engaged for many years. Drage was also charged with multiple counts of willful

failure to file corporate income tax returns. See 26 U.S.C. § 7203.




      1
      According to Drage, the charges against Ms. Mower were dismissed
pursuant to Fed. R. Crim. P. 48(a).
      2
       “A reverse merger is a transaction in which a privately-held corporation
acquires a publicly-traded corporation [the “shell company”], thereby allowing
the private corporation to transform into a publicly-traded corporation without the
necessity of making an initial stock offering.” SEC v. M & A West, Inc., 538 F.3d
1043, 1046 (9th Cir. 2008).

                                         -2-
      The prosecution against Drage proceeded to trial in February 2015. The

government’s theory as to the conspiracy charge was that Drage conspired with

Mower and Wilson to impede the IRS by concealing information necessary for the

IRS to properly assess income taxes against him. The government argued the

deception “occurred at every phase of [the reverse merger] business” and the

concealed information included the ownership and taxable sales of stock.

      The government’s evidence demonstrated the scheme worked as follows.

Drage, Mower, and Wilson obtained a controlling interest in a publically traded

company “with minimal assets and liabilities and no actual operations,” i.e., a

“shell company.” SEC v. M & A West, Inc., 538 F.3d 1043, 1046 (9th Cir. 2008).

They then installed nominees to serve as officers and directors of the shell

company. These nominees had no function other than to sign documents on

behalf of the shell companies; all decisions with respect to the shell companies

were actually made by Drage, Mower, and Wilson. Drage’s role included

preparing documents necessary to transfer stock in the shell companies to

individual nominees and entities controlled by him, Mower, and Wilson. A

privately held company was then merged into the shell company and the nominees

became stockholders in the post-merger company.

      The government’s evidence showed that once the reverse mergers were

complete, Drage prepared the legal documents necessary for the nominees to

transfer shares in the post-merger corporation to him, Mower, and Wilson or to

                                         -3-
entities controlled by them. One witness, who served as an officer and director of

a post-merger corporation known as NetAmerica International Corporation

(“NetAmerica”), gave an example of how these transfers were effectuated. He

testified that Drage prepared documents directing the issuance of shares in

NetAmerica intended for a nominee 3 to instead be issued to “Nathan Drage” and

“Nathan W. Drage, trustee.” Drage also prepared documents necessary for shares

in NetAmerica to be transferred to a company controlled by Wilson known as A-

Vision Financial Corp. A unanimous consent prepared by Drage stated that A-

Vision Financial was being reimbursed for post-merger legal expenses it allegedly

financed. The witness, however, testified that Drage provided all the legal

services for the NetAmerica reverse merger. In other post-merger documents

prepared by Drage, additional shares of stock in NetAmerica were issued to A-

Vision Financial and A-Business Funding Corp., an entity controlled by Mower,

allegedly as repayment for bridge loans. The witness testified that the decision as

to how many new shares should be registered or the individuals or entities to

whom shares in NetAmerica would be issued was made by Drage or Wilson.




      3
       Pursuant to a document Drage prepared and filed with the SEC, the shares
were initially issued to a nominee named Michael Labertew. Labertew testified
he never received the stock because Mower and Wilson, instead, paid him $1000
cash as compensation for his role as nominee. He endorsed a blank irrevocable
stock power based on representations made to him by Mower and Wilson that the
shares would be returned to NetAmerica.

                                        -4-
      Once stock in the post-merger company was issued, the shell game began. 4

First, shares in the post-merger companies held by nominees were transferred by

the nominees to multiple brokerage accounts controlled by Drage, Mower, and

Wilson. The government presented evidence that Wilson controlled eleven

brokerage accounts that were managed by four different brokerage firms. His

name was listed on only two of these accounts although he had authority over all

eleven. Mower controlled seven accounts that were managed by three different

brokerage firms. Two were in his name. Drage had account authority over six

accounts with three brokerage firms. One was in his name. Twelve additional

brokerage accounts were controlled by family members, many of whom also

served as nominees in the reverse merger business. For example, Mower’s sister,

Lisa Valerio, frequently served as a nominee and controlled four brokerage

accounts. Mower’s mother, who also served as a nominee on several transactions,

controlled two brokerage accounts; neither was in her name.

      In an exhibit titled, “Story of a Stock Certificate,” the government provided

the jury with an example of how the post-merger actions of Drage, Mower, and


      4
        Steve Roberts, one of the IRS revenue agents who worked on the civil
audit of Drage, Mower, and Wilson, examined more than one thousand documents
relating to eighteen reverse mergers. He testified that he reviewed the entire set
of documents “four or five times” and each time it took him two weeks. Another
witness, who was employed as a special agent in the IRS criminal investigations
unit, testified that a team of eleven agents spent two days looking through the
evidence obtained during the search of Drage’s office in an attempt to locate
Drage’s tax returns.

                                        -5-
Wilson impeded the ability of the IRS to determine their tax liability by masking

the true ownership of the stock. The government’s example involved a certificate

for 380,000 shares of stock in NetAmerica that was issued to Lisa Valerio on

October 15, 1998. Valerio received the stock as compensation for serving as a

nominee officer and director. 5 Valerio testified her tasks as nominee included

attending one or two meetings, signing documents, and “trying to learn more and

more” about the company.

      Valerio broke the NetAmerica certificate into eight separate certificates of

various denominations on the “guidance” of Drage and Mower. All eight

certificates were issued in Valerio’s name. Valerio deposited two of the

certificates into her brokerage account at Alpine Securities and thereafter sold

those shares on the advice of Mower and/or Drage. After the shares were sold,

disbursements totaling $1,025,908 were made from the Alpine Securities

brokerage account to Valerio’s personal bank account at Salt Lake Credit Union.

On May 7, 1999, Valerio wrote a check from her bank account to Robert Kroft in

the amount of $50,000. She testified this check was written at the direction of




      5
       Valerio, who is Mower’s sister, served as the Vice President of
NetAmerica and received the 380,000 shares as compensation for her role in that
capacity. The shares were eventually sold for many millions of dollars. Another
nominee, Michael Labertew served as President of NetAmerica. He testified he
received only $1,000 as compensation for his services as a nominee. See supra
n.3.

                                        -6-
either Drage or Mower and she could not remember its purpose although it may

have been for services Kroft performed for the reverse merger business.

      On August 8, 2000, Valerio wrote a $200,000 check from her bank account

to Nathan Drage Law Firm. The memo line on the check indicated the amount

was a loan with an eighteen percent annual interest rate. Valerio testified that

despite the size of the loan, there was no loan agreement and Drage provided no

collateral. She also testified she converted the loan to an investment on the

advice of Drage, Wilson, and Mower. As to this “investment,” Valerio’s 2000

income tax return indicated she acquired stock in Digital Power on August 8,

2000—the date she made the loan to Drage. Her return also reflected that the

stock was sold on December 31, 2000, at a loss of $200,000. None of her

brokerage account statements, however, reflected either the purchase or sale of

stock in Digital Power. During closing argument, the government asked the jury

to infer from this evidence that the transaction was, in reality, a transfer of

$200,000 from the NetAmerica reverse merger to Drage that was improperly

treated as both a tax-free loan to Drage and as an income tax write-off for

Valerio.

      The government’s exhibit also detailed the steps taken to convert the

remaining NetAmerica certificates issued to Valerio into cash and transfer that

cash to Drage, Mower, and Wilson. For example, Valerio cancelled two

certificates, each representing 100,000 shares, and had them reissued in the name

                                          -7-
of DHM Enterprises, LLC, a company Valerio and Mower set up for the benefit

of their mother. Valerio testified this was done “under the guidance” of either

Mower or Drage. Proceeds from the sale of these shares totaled $3,232,895 and

were transferred into bank accounts controlled by DHM Enterprises. Checks for

substantial amounts were written from the DHM Enterprises accounts to Nathan

Drage Law; Lester Mower; Jeanette Mower; Nathan W. Drage Trust; Nathan W.

Drage, P.C.; A-Business Funding; and Global Funding Group, Inc., an entity

controlled by Wilson. An additional $746,228 in proceeds from the sale of the

NetAmerica stock issued to Valerio was transferred to a bank account controlled

by Mower’s wife, Jeanette Mower.

      Matthew Curtis, a special agent with the IRS also testified at Drage’s trial.

In June 2004, Curtis was assigned to investigate Mower and his wife. The

investigation related to stock sales conducted through Alpine Securities that were

not correctly reported on the Mowers’ tax returns. Curtis’s investigation included

gathering and analyzing brokerage and bank accounts. He eventually obtained a

warrant to search the office occupied by Drage, Wilson, and Mower. By the time

Curtis’s review of the records obtained from the office was complete, the

investigation had expanded to include Drage and Wilson.

      Curtis testified he attempted to catalogue disbursements made between

1999 to 2006 from brokerage accounts controlled by Drage, Wilson, and Mower

to bank accounts also controlled by the three men. The brokerage accounts

                                         -8-
contained stock received by Drage, Mower, and Wilson, or their nominees from

the reverse merger business. Curtis testified the proceeds from the sale of that

stock were co-mingled with other funds in the bank accounts and the funds were

repeatedly moved between accounts owned or controlled by Drage, Mower, and

Wilson. Specifically, Curtis testified that between 1999 and 2006, Drage, Mower,

and Wilson directed 1029 6 separate bank account transfers involving the proceeds

from stock they or their nominees received from reverse mergers. Government

Exhibit 60-29 detailed these 1029 transfers.

      Curtis’s testimony also detailed disbursements subsequently made from

bank accounts or controlled entities which had received either a brokerage

account disbursement or a transfer of funds from a bank account into which

brokerage account disbursements had been received. These disbursements were

for personal expenses incurred by Drage, Mower, and Wilson. The payments

benefitting Mower totaled $1,509,986 and they included the sum of $173,668.12

for mortgage payments on Mower’s residence; home improvement expenses

totaling $383,980; disbursements from an account controlled by Drage to pay

Mower’s back taxes; payments covering education expenses for Mower’s

children, including $53,982 to Intermountain Christian School and $12,536 to

Azusa Pacific University; checks from the A-Business Funding account to BMW


      6
      Curtis’s summary of disbursements was limited to those involving $1000
or more.

                                         -9-
of Palm Springs for Jeanette Mower’s BMW automobile in the total amount of

$25,502; other automobile expenses including $43,511 for Mower’s Porsche 911

automobile, $1027 for Jeanette Mower’s Mercedes CLS 500C, and $2137 for

Jeanette Mower’s Hummer H2; and disbursements totaling $509,732 directly to

Mower, some of which were drawn on a bank account in the name of Nathan W.

Drage, P.C. Payments benefitting Wilson totaled $2,298,888 and were very

similar to those that benefitted Mower. They included mortgage payments

totaling $291,852; home improvement expenses totaling $69,283; payments for

luxury automobiles totaling $278,969; credit card payments totaling $294,503;

private school tuition totaling $28,700; disbursements of $95,000 to Las Vegas

casinos; $743,142 in cash disbursements made directly to Wilson and his wife

from entities and accounts controlled by either Wilson or Drage; and transfers

totaling $329,136 to a joint personal account controlled by Wilson and his wife.

      Like Mower and Wilson, Drage also received more than a million dollars

from the bank accounts analyzed by Curtis to pay remarkably similar expenses.

The disbursements benefitting Drage included mortgage payments of $189,869;

home improvement expenses totaling $19,080; charitable donations of $97,865;

payments for private school tuition totaling $15,202; cash disbursements to

Drage’s wife totaling $668,545 and disbursements to Drage totaling $144,100;

expenses relating to the purchase and maintenance of a boat in the amount of

$46,043; payments for automobiles totaling $109,836; credit card payments of

                                       -10-
$286,064; and three payments for two airplane hangers in the total amount of

$125,000. Curtis testified the total of all disbursements benefitting Drage was

$1,701,610.

      Despite the millions of dollars flowing to Drage, Wilson, and Mower from

the reverse merger business, all three failed to file individual income tax returns

for many of the relevant years or report any stock sales. Neither Drage nor

Wilson filed personal or corporate income tax returns from 2000 to 2006. Mower

filed no individual returns from 2003 to 2006.

      The jury convicted Drage on both the conspiracy and the failure-to-file

counts. Mower and Wilson were tried in a separate proceeding presided over by

the same judge. They were convicted of failing to file corporate tax returns but

were acquitted of conspiracy. After the judgment in the Mower/Wilson trial,

Drage filed a motion for a judgment of acquittal, asking the court to enter an

acquittal on the conspiracy count. In the alternative, he asked for the court to

vacate the jury’s verdict on all counts and grant him a new trial. The district

court granted Drage’s motion for acquittal, concluding the government did not

present “sufficient evidence to prove the existence of an agreement between

Drage and Mower and Wilson in furtherance of a conspiracy.” The court also

conditionally granted Drage’s request for a new trial as to the conspiracy count,

stating as follows: “Based on the unique circumstances of having heard the

evidence in both separate trials of the alleged co-conspirators, there is a serious

                                         -11-
danger that a miscarriage of justice has occurred.” It is from these rulings that

the government appeals.

III. Discussion

      A.     Jurisdiction

      Before proceeding to the merits, it is necessary to determine whether this

court has jurisdiction over this appeal. 7 Although the district court vacated

Drage’s conspiracy conviction, his convictions for violating 26 U.S.C. § 7203 by

willfully failing to file corporate tax returns have not been vacated. Because he

has not yet been sentenced on those convictions, this appeal is interlocutory.

United States v. Stallings, 810 F.2d 973, 974 (10th Cir. 1987) (“[A] criminal case

is not final until sentencing is completed.”). Our jurisdiction arises, if at all,

under 18 U.S.C. § 3731. That statute states, in relevant part: “In a criminal case

an appeal by the United States shall lie to a court of appeals from a decision,


      7
       The parties were asked to brief this issue in an order dated January 13,
2016. Curiously, Drage argues this court should not “exercise its jurisdiction” to
hear the appeal until after he is sentenced, implying that jurisdiction exists but the
matter should be abated. We could find no authority for this approach and Drage
cites none. He also argues 18 U.S.C. § 3731 does not permit a government appeal
from the grant of a motion for judgment of acquittal because Rule 29 is not
mentioned in § 3731. This argument is foreclosed by decades-old Supreme Court
and Tenth Circuit precedent. United States v. Wilson, 420 U.S. 332, 352-53
(1975) (reading § 3731 as permitting a government appeal from a post-verdict
judgment of acquittal); United States v. Calloway, 562 F.2d 615, 616-17 (10th
Cir. 1977) (same); see also United States v. Martin Linen Supply Co., 430 U.S.
564, 568 (1977) (holding “appeals by the Government from . . . judgments of
acquittal” entered under Rule 29 are authorized by 18 U.S.C. § 3731 “unless
barred by the Double Jeopardy Clause of the Constitution”).

                                         -12-
judgment, or order of a district court dismissing an indictment or information or

granting a new trial after verdict or judgment, as to any one or more counts, or

any part thereof . . . .” Id. (emphasis added).

      The plain language of § 3731 permits the government to appeal from a

post-verdict ruling reversing only one of several convictions. The statute also

instructs that the government’s appeal from such a ruling must be “taken within

thirty days after the decision, judgment, or order has been rendered.” Id.

Because it is typically not possible to sentence a criminal defendant within the

thirty-day period, these two provisions, when read together, support the

conclusion that this court’s jurisdiction over interlocutory criminal appeals is not

affected by the fact a defendant has not yet been sentenced on any remaining

counts. See United States v. Carrillo-Bernal, 58 F.3d 1490, 1491-92 (10th Cir.

1995) (“Section 3731 governs interlocutory government appeals in a criminal case

. . . .”). Accordingly, we have jurisdiction and proceed to the merits of the

government’s appeal.

      B.     Judgment of Acquittal

      Rule 29(c)(2) of the Federal Rules of Criminal Procedure permits a court to

set aside a guilty verdict and enter a judgment of acquittal. The grant of a Rule

29(c)(2) post-verdict acquittal is reviewed de novo. United States v. Ching Tang

Lo, 447 F.3d 1212, 1221 (9th Cir. 2006). Here, the district court ruled the

government’s evidence was insufficient to sustain Drage’s conspiracy conviction.

                                         -13-
When this court reviews the sufficiency of the evidence presented at trial, we

draw all reasonable inferences “therefrom in the light most favorable to the

government.” United States v. Hale, 762 F.3d 1214, 1222 (10th Cir. 2014). In

conducting our review, we defer to the jury’s verdict and do not weigh conflicting

evidence or consider witness credibility. United States v. Dewberry, 790 F.3d

1022, 1028 (10th Cir. 2015). A conviction should be reversed “only if no rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Hale, 762 F.3d at 1222-23 (quotation omitted). Thus, the

district court’s post-verdict acquittal is improper if a rational jury could have

found Drage guilty of conspiracy beyond a reasonable doubt.

      Drage was charged with, and convicted of, violating 18 U.S.C. § 371,

which makes it a federal crime for two or more persons to conspire to defraud the

United States. The indictment alleged the objective of the conspiracy was to

defraud the United States “by impeding, impairing, obstructing, and defeating the

lawful government functions of the Internal Revenue Service in the

ascertainment, computations, assessment, and collection of revenue, that is,

federal income taxes.” To secure a conviction on the § 371 conspiracy charge,

the government was required to show (1) Drage agreed with another person to

violate the law; (2) he knew the essential objective of the conspiracy; (3) his

involvement was knowing and voluntary; (4) there was interdependence among

the coconspirators; and (5) an overt act in furtherance of the conspiracy was

                                         -14-
committed. United States v. Bedford, 536 F.3d 1148, 1156 (10th Cir. 2008). In

his motion for judgment of acquittal, Drage argued there was insufficient

evidence he had an agreement with either Mower or Wilson to impair or impede

the IRS.

      In its order granting Drage’s request for an acquittal, the district court was

influenced, in part, by the notion that Drage, Mower, and Wilson all reported

some income from stocks sales during the relevant period and “there were several

returns prepared for many of the years at issue.” Drage repeats this justification

in his appellate brief. The district court’s statement is erroneous for two reasons.

First, and most glaring, is that the evidence showed Drage and Wilson never

reported any income from stock sales from 1999 to 2006. 8 Mower reported stock

sales on joint returns he filed in 2000, 2001, and 2002. Mower did not file a joint

or individual return in 1999 or 2003 to 2006 and, thus, reported no income from

stock sales.

      Second, although the district court correctly noted tax returns were

prepared for many of the years at issue, that fact does not support the court’s

conclusion that Drage, Mower, and Wilson “made full disclosures of the income

attributable to each” to their individual accountants. Contrary to the court’s

statement, there was no evidence Drage fully disclosed his income to Mark

      8
       Neither Drage nor Wilson filed individual income tax returns from 2000 to
2006. On the returns they filed in 1999, each reported zero income from stock
sales.

                                         -15-
Berrett, the accountant he retained in 2004. Mr. Berrett prepared Drage’s returns

based on information he received from Drage. He testified the 2001 personal

income tax return he prepared for Drage showed one sale of stock in that year,

resulting in a long term capital gain of $232. Drage’s 2002 return showed no

capital gains and no stock sales. Mower’s accountant, Kent Fitzgerald, and

Wilson’s accountant, James Downward, testified they were retained in 2004 and

2005, respectively, to prepare prior years’ returns based on documents supplied

by Mower and Wilson. There was no testimony or other evidence confirming that

the records Drage, Mower, and Wilson provided to their accountants were

accurate or complete. In light of the government’s evidence showing Drage,

Mower, and Wilson were the beneficial owners of stock held and sold by

nominees, the jury could reasonably conclude, contrary to the district court’s

statement, that the information the three men provided to their accountants as to

their capital gains from stock sales was inaccurate or incomplete. Further, there

was no evidence Drage, Mower, or Wilson ever filed the returns prepared by

Berrett, Fitzgerald, and Downward.

      Even assuming Drage, Mower, and Wilson provided their accountants with

full and accurate information, the failure of all three to file the prepared returns

supports the government’s position they had a common agreement to violate the

law. Specifically, the evidence showed (1) Drage, Mower, and Wilson rarely, if

at all, filed income tax returns during the relevant period; (2) all three men


                                          -16-
retained accountants to prepare prior years’ returns only after the government

began investigating Mower and his wife; and (3) none of the men filed those

returns. Construed in the light most favorable to the government, a reasonable

jury could infer from this similar, yet unusual, behavior that Drage, Mower, and

Wilson had an agreement not to file the prior years’ returns because they would

provide the IRS with information it could use to accurately assess their tax

liability. 9 The district court erred by weighing conflicting evidence as to Drage,

Mower, and Wilson’s tax returns and failing to view all the evidence in the light

most favorable to the government. United States v. White, 673 F.2d 299, 301-02

(10th Cir. 1982) (reiterating that the district court must view all the evidence in

the light most favorable to the government and is precluded from weighing

conflicting evidence).

      “To demonstrate the existence of a conspiratorial agreement it simply must

be shown that there was a single plan, the essential nature and general scope of

which was known to each person who is to be held responsible for its

consequences.” Snell v. Tunnell, 920 F.2d 673, 702 (10th Cir. 1990) (quotations

and alteration omitted). Further, a conspiratorial agreement may be implicit and a

“jury may infer conspiracy from the defendants’ conduct and other circumstantial

evidence indicating coordination and concert of action.” United States v. Dazey,

      9
       Steve Roberts, an IRS revenue agent, testified that a nominee does not
recognize any income from the sale of stock. The income, instead, must be
recognized by the beneficial owner.

                                         -17-
403 F.3d 1147, 1159 (10th Cir. 2005). The government presented evidence that

Drage, Mower, and Wilson had a close working relationship and were all involved

in the same reverse merger business. William Chipman, an individual who played

a role in at least one reverse merger testified Wilson found the deals, Mower

structured them, and Drage prepared all the legal documents. The government’s

evidence showed that all three men engaged in identical post-merger conduct: all

received stock in the post-merger company (or proceeds from the sale of that

stock) directly or indirectly from a nominee in the form of distributions to

brokerage accounts they owned or controlled; all engaged in the very unusual

activity of repeatedly moving the proceeds from the sale of the stock from one

bank account to another, co-mingling the proceeds with other monies in the bank

accounts; all used the proceeds to pay personal expenses; and none reported the

income from the stock sales. Based on evidence Drage, Mower, and Wilson all

engaged in post-merger conduct that was unusual and coordinated, the jury could

reasonably infer the three men did not each independently devise the same post-

merger process but that they collectively formulated a common plan intended to

obfuscate the beneficial ownership of stock. The government’s evidence also

showed that Drage, Mower, and Wilson had ample opportunity to devise and

perpetuate this scheme. There was testimony the three men shared office space, a

receptionist, a main phone line, and support staff. The receptionist testified the

three “made their decisions together” and met daily behind closed doors.


                                         -18-
Properly considered in the light most favorable to the government, this evidence

is sufficient to support a finding Drage, Mower, and Wilson had a conspiratorial

agreement.

      Having concluded the evidence was sufficient to show an agreement, we

next consider whether that agreement was unlawful. The district court ruled in

Drage’s favor on this point, assuming there was an agreement but concluding

there was insufficient evidence the objective thereof was to impede the IRS. The

court was persuaded by Drage’s argument that none of the post-merger activity in

which he, Mower, or Wilson engaged was illegal. Specifically, there was no

evidence of any illegality in the reverse mergers themselves, the use of nominees

to facilitate reverse mergers, the use of nominees to hold stock, or the repeated

transfers of money from bank account to bank account. According to the district

court, this lack of evidence was fatal to the government’s case because “[m]aking

the job of the IRS more difficult is not tantamount to conspiring to violate the

law.” The court identified the only evidence of illegality as the failure of Drage,

Mower, and Wilson to file returns for some of the years in question. It concluded

that lone fact was insufficient to support the jury’s verdict.

      The district court is correct that there was nothing unlawful about the

majority of the individual acts in which Drage, Mower, and Wilson engaged and

the government does not argue otherwise. The government, however, is not

required to show that all the individual acts in which coconspirators engaged were


                                         -19-
themselves illegal. Evidence is sufficient to show an unlawful agreement for

purposes of § 371 if it indicates the obstruction of lawful governmental functions

was accomplished by “deceit, craft or trickery, or at least . . . means that are

dishonest.” Hammerschmidt v. United States, 265 U.S. 182, 188 (1924).

      In United States v. Brunetti, this court affirmed the convictions of

individuals charged with conspiring to defraud the IRS in violation of § 371, who

devised “a plan to purchase and sell stock at a gain without reporting it as taxable

income.” 615 F.2d 899, 903 (10th Cir. 1980). The evidence showed the

defendants engaged in the following activities: “Purchases of stock were made at

a low price from unknowledgable sellers. The shares thus purchased were

transferred into shares of subsidiary or related corporations. Stock splits ensued.

Transfers were often through nominees, who arranged the ultimate sale of the

stock thus acquired.” Id. Although none of those individual acts were unlawful,

this court held the evidence was “legally sufficient” to support the defendants’

convictions. Id. The district court’s ruling on the legality of the coconspirators’

individual acts is inconsistent with Brunetti. Consequently, the district court

erred in refusing to consider the considerable evidence showing the agreement

between Drage, Mower, and Wilson was illegal even if that evidence did not show

anything “per se illegal about the alleged business activity between Mower,

Wilson, and Drage.”




                                         -20-
      The jury heard extensive evidence from which it could find that Drage,

Mower, and Wilson knowingly agreed to engage in identical post-merger activity

that impeded the ability of the IRS to trace beneficial ownership of the stock or

the proceeds from its sale. As an example, evidence showed that the nominee

who served as president in the NetAmerica reverse merger received $1000 as

compensation whereas a second nominee, Mower’s sister Lisa Valerio, received

328,000 shares of stock in NetAmerica as compensation for her role as vice-

president. Additional evidence showed that Valerio subsequently transferred this

stock or some of the proceeds from the sale of the stock to Drage, Mower, and

Wilson, or entities controlled by them. She did so at their direction. From this

evidence, the jury could reasonably infer that stock received by nominees was

actually held for the benefit of Drage, Mower, and Wilson. The evidence further

showed that (1) the stock beneficially owned by Drage, Mower, and Wilson was

held in multiple brokerage accounts, many of which were not in their names; (2)

during the relevant period, the three men repeatedly, and without any apparent

justification, moved funds between more than thirty bank accounts managed by

multiple banks, many of which were not in their names; (3) money was

distributed from the bank accounts to pay personal expenses; and (4) Drage and

Wilson failed to file income tax returns or report any stock sales to the IRS from

2000 to 2006 and Mower failed to report stock sales from 2003 to 2006. Viewed

as a whole and properly construed in the light most favorable to the government,


                                        -21-
this evidence is sufficient to show the scheme in which Drage, Mower, and

Wilson engaged was designed to obfuscate the true ownership of both stock and

any gains from the sale thereof in a way that would impede the ability of the IRS

to compute each man’s income taxes. A jury could infer from the coordination

and complexity of the financial maneuvering undertaken by Drage, Mower, and

Wilson—much of which was atypical and made the operation of their reverse

merger business unnecessarily complicated—coupled with the failure of all three

men to report income from the stock sales, that the purpose of the maneuvering

was to avoid paying income taxes by making it impossible for the IRS to trace

their ownership of the stock.

      Having reviewed all the relevant evidence in the light most favorable to the

government, we have no hesitation concluding a reasonable jury could find that

Drage conspired with Mower and Wilson to engage in coordinated action to

achieve the common goal of receiving income from a reverse merger business and

impeding the ability of the IRS to correctly calculate that income.

      C.     New Trial

      Rule 29(d)(1) of the Federal Rules of Criminal Procedure provides that “[i]f

the court enters a judgment of acquittal after a guilty verdict, the court must also

conditionally determine whether any motion for a new trial should be granted if

the judgment of acquittal is later vacated or reversed.” Under Rule 33, a court

may order a new trial “if the interest of justice so requires.” Fed. R. Crim. P. 33.


                                         -22-
After granting Drage’s motion for judgment of acquittal, the district court also

conditionally granted his request for a new trial. We review the grant of a motion

for new trial under the abuse of discretion standard. United States v. Evans, 42

F.3d 586, 593 (10th Cir. 1994).

      The district court’s discussion on the matter of a new trial was brief. It

stated: “Based on the unique circumstances of having heard the evidence in both

separate trials of the alleged co-conspirators, there is a serious danger that a

miscarriage of justice has occurred.” It further noted that a miscarriage of justice

occurs when “an innocent person has been convicted.” Because we have already

concluded the evidence was sufficient to support the jury’s guilty verdict, there

was no miscarriage of justice of the type identified by the district court. In any

event, after a thorough review of the record, we have no doubt it would be

unreasonable to conclude Drage’s conspiracy conviction is against the great

weight of the evidence. See United States v. Gabaldon, 91 F.3d 91, 93-94 (10th

Cir. 1996). Instead, as described at length above, the jury’s verdict is amply

supported by the evidence. Accordingly, the district court abused its discretion

when it conditionally granted Drage a new trial.




                                         -23-
IV.   Conclusion

      The judgment of the district court is reversed. The matter is remanded to

the district court with instructions to reinstate the verdict of the jury and deny

Drage’s motion for a new trial.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -24-